Pee Cubiam.
This is an appeal from the granting of a special exception under the zoning ordinances of the town of Torrington permitting the erection of a multifamily dwelling group.
There was conflicting evidence before the zoning board of appeals and the trial court could not substitute its judgment for that of the board. Sobol v. Planning & Zoning Commission, 158 Conn. 623, 262 A.2d 185. The appeal record discloses that there was competent and sufficient evidence before the board to justify the result reached. The trial court was correct in concluding that the plaintiffs failed to sustain the burden of proving that the board acted illegally, arbitrarily or in abuse of its discretion.
There is no error.